Citation Nr: 0800794	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-42 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for a heart condition, 
to include consideration as secondary to diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to June 
1946, July 1950 to October 1951, September 1979 to April 
1980, April 1984 to June 1984, July 1984 to August 1984, 
October 1984 to March 1985, and additional claimed periods of 
duty which have not been verified.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.  The case is now under the jurisdiction of the RO in 
Baltimore Maryland.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that these 
claims require additional development.

The issues of whether new and material evidence has been 
received to reopen claims for service connection for diabetes 
mellitus and hearing loss require additional development 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Proper notice pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006), has not been provided, as the veteran's 
representative noted during an October 2007 hearing before 
the undersigned acting Veterans Law Judge.  An August 2002 
VCAA notice letter and an October 2004 statement of the case 
failed to provide the adequate information as to the new and 
material claims.  

In Kent, supra, the Court of Appeals for Veterans Claims 
(Court) held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  When providing 
the notice required by the VCAA to claimants seeking to 
reopen a previously and finally denied claim, it is necessary 
in most cases for VA to explain the unique character of 
evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant 
notice of what is required to substantiate each element of a 
service-connection claim.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The case must be remanded to provide such notice.  

The Board also observes that the veteran's claim for service 
connection for a heart condition, to include as secondary to 
diabetes mellitus, is inextricably intertwined with issue of 
the whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  Similarly, the record before the Board includes 
diagnoses of diabetic retinopathy and thus the issue of 
entitlement to service connection for an eye condition is 
also inextricably intertwined with issue of the whether new 
and material evidence has been received to reopen a claim for 
service connection for diabetes mellitus.  

The Board also observes that additional development must be 
conducted with respect to the veteran's dates of active duty.  
The records currently before the Board indicate that 
clarification is required.  Correspondence dated in May 2004 
from the National Personnel Records Center (NPRC) provides 
that the veteran served on active duty from November 1944 to 
June 1946, and from July 1950 to October 1951, and had 
reserve service from January 1953 to December 1960.  Service 
medical records dated during the 1980's reflect reserve 
service. 

During the October 2007 hearing, the veteran asserted that he 
served on active duty during the 1980's, beginning in 1983.  
He submitted copies of DD 214s the NPRC sent him in October 
2004 (subsequent to the NPRC's earlier correspondence to VA) 
showing periods of active duty from 1979 to 1980, April 1984 
to June 1984, July 1984 to August 1984, and October 1984 to 
March 1985.  In his substantive appeal statement dated in 
October 2003, the veteran indicated that he had six sets of 
active duty orders over an approximate three year period 
between 1983 and 1985.  This suggests that there were 
additional periods of service which have not yet been 
verified.  

The Board observes that it is important that VA has the exact 
dates of the veteran's active duty because certain diseases 
(such as cardiovascular renal disease, sensorineural hearing 
loss and diabetes mellitus) may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Indeed, the veteran himself contends that direct or 
presumptive service connection is warranted.  To properly 
consider such contentions, the exact dates of all periods of 
service must be verified.  

Accordingly, the case is REMANDED for the following action:

1  The RO should send a revised duty-
to-assist notice regarding the request 
to reopen the claims for service 
connection.  The notice letter must 
describe the elements necessary to 
establish service connection for a 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be 
necessary to substantiate that element 
or elements required to establish 
service connection that were found 
insufficient in the previous denial.  
The appellant should further be 
requested to submit all evidence in his 
possession that pertains to each of the 
claims.  Ensure that no additional 
notification is required for any of the 
veteran's claims.  If further action is 
required, undertake it before further 
adjudication of the claims.

2.  Obtain and associate with the 
claims file a complete copy of the 
veteran's service personnel records, 
and make all appropriate efforts to 
verify the dates of the veteran's 
additional periods of service.    

3.  Then, readjudicate the issues of 
service connection for an eye 
condition; service connection for a 
heart condition, to include as 
secondary to diabetes mellitus; whether 
new and material evidence has been 
received to reopen a claim for service 
connection for diabetes mellitus; and 
whether new and material evidence has 
been received to reopen a claim for 
service connection for bilateral 
hearing loss.  

4.  If any part of the decision is 
adverse to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for 
a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



